NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2872-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KESHAWN TUCKER, a/k/a
KESAHWN TUCKER

     Defendant-Appellant.
_______________________

                   Submitted February 8, 2021 – Decided March 16, 2021

                   Before Judges Sabatino and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-03-0700.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Marcia Blum, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Caroline C. Galda,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Tried by a jury along with a codefendant, defendant Keshawn Taylor was

found guilty of several criminal offenses arising from his possession and

handling of heroin, a controlled dangerous substance ("CDS"). Specifically,

defendant was convicted of count nine, third-degree possession of a CDS,

N.J.S.A. 2C:35-10(a); count ten, third-degree possession with intent to distribute

CDS, N.J.S.A. 2C:35-5(a)(1); and count twelve, second-degree possession with

intent to distribute CDS within 500 feet of public property, N.J.S.A. 2C:35 -

7.1(a).

      The operative events, which took place in and near the courtyard of the

Riverside Villa public housing complex in Newark, substantially were filmed

by a security camera. The video depicts defendant, who was wearing a red

jacket, and other persons exchanging what appear to be packets of heroin and

money.

      After the public housing authority's safety and security director, Hector

A. Rodriguez, watched the live footage, he alerted police officers and they

arrested defendant at the scene. The police confiscated from defendant's waist

area a plastic bag containing thirty-four glassine bags of heroin.            The

incriminating video, running about eight minutes, was played for the jury at trial

as part of the State's case in chief.

                                                                            A-2872-18
                                        2
      The trial court sentenced defendant, who has a substantial criminal record,

to a nine-year prison term. The court specified the sentence is subject to a four-

and-a-half-year period of parole ineligibility.

      On appeal, defendant presents these arguments for our consideration

challenging his conviction and sentence:

            POINT I

            IT WAS REVERSIBLE ERROR FOR THE HOUSING
            AUTHORITY WITNESS TO CLAIM EXPERTISE IN
            DRUG TRANSACTIONS AND TESTIFY THAT
            DEFENDANTS WERE SELLING DRUGS, WHICH
            WAS THE ULTIMATE ISSUE IN THE CASE. THE
            WITNESS’S REPEATED ASSERTIONS THAT
            DEFENDANTS WERE GUILTY OF SELLING
            DRUGS SO DOMINATED THE TRIAL THAT THE
            COURT’S BELATED ATTEMPT AT A CURATIVE
            INSTRUCTION COULD NOT SALVAGE THE
            ERROR.

            A.  THE SAFETY DIRECTOR WAS NOT
            PROFFERED OR QUALIFIED AS AN EXPERT IN
            DRUG TRANSACTIONS, AND WAS IMPROPERLY
            ALLOWED TO OFFER EXPERT TESTIMONY
            THAT DEFENDANTS WERE SELLING DRUGS.

            B.  THE SAFETY DIRECTOR’S OPINION THAT
            DEFENDANTS WERE SELLING DRUGS WAS
            INADMISSIBLE    BECAUSE      IT    WAS
            UNNECESSARY.

            C.  THE SAFETY DIRECTOR’S OPINION THAT
            DEFENDANTS WERE SELLING DRUGS WAS


                                                                            A-2872-18
                                        3
            INADMISSIBLE BECAUSE IT INTRUDED ON THE
            PROVINCE OF THE JURY.

            D.  THE BELATED INSTRUCTION FAILED TO
            CURE THE OVERWHELMING PREJUDICE
            CAUSED    BY    THE    REPEATED   AND
            INADMISSIBLE OPINION TESTIMONY.

            POINT II

            THE   IMPOSITION OF  THE   MAXIMUM
            DISCRETIONARY PAROLE DISQUALIFIER IS
            EXCESSIVE.

Having fully considered these points, we affirm both defendant's conviction and

sentence.

                                       I.

      We first consider defendant's arguments concerning the propriety of the

testimony of Rodriguez, the Director of Safety and Security. In particular,

defendant contends the prosecution violated N.J.R.E. 701 by presenting lay

opinion testimony from Rodriguez, in which he described activities on the video

for the jury, essentially, as it watched the footage.

      The State concedes that portions of Rodriguez's testimony narrating the

video exceeded the limitations of Rule 701 and case law, but it argues such error

in admitting the testimony was rectified by the trial judge's subsequent limiting

instruction. Further, the State maintains that, given the contents of the video


                                                                           A-2872-18
                                            4
itself that clearly evidence defendant's illegal drug dealing, the error in admitting

the security officer's lay opinion was harmless.        We agree with the State's

position.

      The Video Footage

      The security camera footage 1 provided by the Housing Authority is

approximately eight minutes and nineteen seconds long. The video begins with

three men standing together, one in a red jacket with black pants, one with a

black jacket and a third with a two-tone grey and blue jacket. At approximately

the forty-five second mark, a group of separate individuals pass by the three

men. As they pass by, the man in the red jacket and the man in the black jacket

break away to follow the passersby.

      The camera pans to follow the individuals. At about the fifty-nine second

mark the man in the red jacket can be seen touching hands with another

individual in a dark colored jacket. The men point to a certain area, and the man

in the red jacket walks down the pathway past a gate to a third man. Then, a

man in a white hat follows, reaching toward his ankle when he stops. The



1
   We have been supplied with a copy of the video, which was marked and
admitted as a trial exhibit. We have reviewed the video, mindful of our limited
role in reviewing such digital evidence presented in the trial court. See State v.
S.S., 229 N.J. 360, 364-65 (2017).
                                                                               A-2872-18
                                         5
camera zooms in on the individuals. The man in red and the man in the white

hat then appear to make an exchange. One of the exchanged items reasonably

appears to be money.

      Again, at about the one minute and fifty-four second mark, another

exchange occurs. This time the man in the red jacket pulls out what appears to

be a plastic bag, reaches into it, and makes an exchange with a man in a black

hat and black jacket. The camera zooms in on the man in the red jacket's hands,

and the man in the black hat can be seen counting money. During this frame ,

multiple people walk in and out of view and a third person appears to add

something to the exchange. As the apparent purchaser walks away, the camera

follows him and zooms in on his hands, where he can be seen counting

something that appears red and white.

      For the next few minutes of the video, the camera follows the man in red

as he stands by. He speaks with two other men, who were occasionally counting

money, on their phones and smoking cigarettes. During that entire time, some

passersby walk through the frame, including school children with backpacks.

      At approximately the seven minute and fifty second mark, a police officer

with a marked vest quickly approaches on screen and grabs the man in the red

jacket and a second individual. They immediately lower themselves to the


                                                                         A-2872-18
                                        6
ground, face down, and the camera pans to other areas where more police

officers can be seen rounding up various individuals. As the video ends, the

man in red is just being pulled to his feet from the ground.

      Rodriguez's Testimony

      As we have already noted, the prosecution called Rodriguez as a witness

to provide context for the video and how it resulted in defendant's on-the-spot

apprehension. He described his duties as the Director of Safety and Security,

spanning about three and a half years, as well as his over nineteen years of

experience as a police officer. This experience included police tasks ranging

from "regular traffic stops to narcotics arrests, gun arrests and also [as] part of

the Newark SWAT team." Rodriguez also stated he knew multiple officers

involved in the present drug bust, and on cross-examination noted that his

experience included work on the "Narcotics Task Force."

      Rodriguez shared his recollections concerning the day of defendant's

arrest. That morning, he was watching security footage from multiple locations

on "big screens," with a focus on "the highest complaint locations" one of them

"obviously, is Riverside Villa." He further described that in watching the live

streaming footage of Riverside Villa, he saw children walking to school and

"observed what appeared to be numerous drug transactions." Defense counsel


                                                                             A-2872-18
                                        7
objected to this declaration on the basis that Rodriguez was not testifying as an

expert, announcing that "once the video is playing, I'm going to object to any

narration of the video." The court overruled the objection as "not ripe."

      Rodriguez testified that "[b]ecause the exchange of money with items that

were given and from prior - - my experience. It was clearly that it was drug

transactions that was occurring [on the video]." He further described what the

individuals on the screen were wearing and that he continued to monitor the

footage to "gather as much evidence as possible" because "it was numerous

transactions done, at which point . . . , I notified the Newark Police Department."

      Rodriguez explained that the live footage was saved to a large storage

drive, where it could be accessed. He accessed the footage on "that same exact

day" to give the relevant footage, as well as some still-frame pictures, to Newark

Police. The prosecutor then showed him multiple still images of individuals

depicted in the security camera footage. The still images were entered into

evidence without objection.

      The State moved the video into evidence and, in doing so, asked

Rodriguez to testify as to how it was created. He explained that:

            [O]nce I observed the drug transactions and what was
            taking place and given all the descriptions and things of
            that nature, we went back and we just went back from
            the beginning of the time that we started observing it

                                                                             A-2872-18
                                        8
             'til a few minutes later 'til Lieutenant Whitaker and
             them did the takedown.

Rodriguez further stated that, "because of my experience in law enforcement, I

was able to determine what was being done." The State then played the video,

in its entirety, for the jury with no audio.

      After the security footage playback ended, the prosecutor asked Rodriguez

what the still frames from certain photographs depicted. In response, he stated:

"The gentleman in the red jacket - - red coat has the drugs on him, the gentleman

in the black coat has the money on him, and their transaction." He provided

similar testimony corresponding to other still frames extracted from the video.

      Rodriguez was cross-examined extensively by counsel for defendant and

for the co-defendant. During cross-examination, Rodriguez reiterated that he

believed he witnessed "drug activity," and that his decision to only pull the

selected timeframe of video was based on what he believed would be "helpful,"

but he could have pulled more if he had been asked. He explained that within

"seconds" after the "takedown was done, [the video] was saved immediately."

      When counsel for defendant asked Rodriguez, based on his experience as

a detective, whether he was "familiar with the concept of preservation of

evidence" and "completeness of evidence," the State objected on scope of cross-

examination grounds. At sidebar on the issue, the issue was discussed that

                                                                           A-2872-18
                                          9
defense counsel was attempting to elicit testimony on why he ended the video

prior to the completion of the arrest, and counsel for co-defendant stated:

            I would just like to add one thing to that. If - - if he - -
            I believe it's appropriate to ask him things that a police
            officer would know if he's allowed to use his
            background as a police officer to testify as to whether
            or not he thinks something is a narcotic transaction.

The judge sustained the objection on the grounds that the question had already

been asked and answered and because he was no longer a police officer.

      Defendant's counsel continued, and asked if, in his experience as a

detective, he knew whether there would be a search incident to arrest for

suspected drug violations. This too was objected to by the State, and defendant's

counsel explained that he was "trying to show that he [(Rodriguez)] cut off the

tape knowing that it would exclude important evidence as a detective." The

objection was sustained.

      Defendant's counsel further asked Rodriguez if he was familiar with the

term "blue wall," which sparked another objection by the State on whether

counsel could use the line of questioning to establish bias favoring the police.

The objection was overruled, and that line of questioning allowed to continue.

      On re-direct examination, defendant's counsel objected to further

explanatory testimony from Rodriguez because "[h]e's already admitted he


                                                                              A-2872-18
                                       10
didn’t know they were drugs and he's not an expert in whether these were drugs

or not." In overruling that objection, the trial judge stated the following at

sidebar:

            [I]n other words, [Rodriguez] didn’t know they were
            drugs. He testified, based upon his observations, his
            experience, that what he believed he was tracking were
            drug transactions. And there appear to be a few drug
            transactions on there. I don’t see what the objection is
            to his answer. I'd like a legal foundation.

            [(Emphasis added).]

The re-direct examination of Rodriguez continued. Defense counsel conducted

a short re-cross examination, reiterating issues previously brought up about

potential bias and whether Rodriguez actually knew that drugs were being

exchanged for money.

      Later in the trial, defendant's counsel made a "belated objection" to

Rodriguez's testimony, which he characterized as "highly objectionable."

Outside the presence of the jury, the State and defense counsel argued over

whether Rodriguez, as a Housing Authority employee, could properly testify to

whether what he witnessed was a "drug transaction" even considering his prior

experience as a law enforcement officer. The judge noted that such an objection

already had been made at the time of Rodriguez's testimony. The judge added:



                                                                         A-2872-18
                                      11
            [T]he case that you're citing is different because the
            evidence that was being presented was solely based
            upon what the officer saw himself. [By contrast,] [t]he
            testimony that was elicited [here] both on direct and
            cross used the actual video in this case where he was
            being question[ed] as to what he observed, why he did
            certain things, why he stopped the camera where he
            stopped it, he was focusing in and out, he was going to
            different corners. So his testimony then got a lot more
            specific about why he did certain things. So his
            testimony is certainly critical. It was necessary. It was
            relevant. It was pertinent. With regard to any opinion
            that may have been rendered his opinion when he was
            pressed on testimony indicated he took certain actions
            because of what he saw or what he believed he saw. So
            as far as it being testimony as to why the ultimate steps
            were taken to call the police based upon what he saw
            that was part of his employment, that’s what he was
            called upon to do. I certainly think that its relevant,
            allowable, not objectionable. As to an ultimate opinion
            as to whether these individuals were involved in hand
            to hand transactions that’s for them to decide based
            upon the video. So if you would like for me to give a
            curative instruction about any ultimate opinion as to
            what occurred on the tape I'll be happy to do so as part
            of our final charge. That they should disregard the
            ultimate opinion. Ultimate opinion is for the jurors to
            decide. Something to that effect if your - - you have
            plenty of time to craft it. And we're going to discuss
            our jury charge shortly.

            [(Emphasis added).]

      Shortly after this ruling, the defense moved for a judgment of acquittal

based on the fact that there was not conclusive proof that the items seized were,



                                                                           A-2872-18
                                      12
in fact, heroin because they had not been tested. 2 That motion was denied. The

judge noted that the motion focused only on the minimal number of items that

were retrieved but not tested, but the majority of the items had been tested and

were narcotics based upon a narcotics expert's testimony.

      Closing Arguments and The Court's Limiting Instruction

      During summations, counsel for both defendants made extensive

arguments attempting to discredit the testimony of Rodriguez as biased and ill

informed. The State countered that Rodriguez's testimony was credible and

reliable.

      In addition to the standard jury charge on witness credibility (see Model

Jury Charges (Criminal), "General Final Charge (General Information to

Credibility of Witnesses) (rev. May 12, 2014)), the judge then gave the jurors

the following limiting instruction concerning Rodriguez's testimony:

                  During the course of the trial you heard testimony
            from Newark Housing Authority Security Advisor
            Hector Rodriguez as to his role in this matter. While
            the witness may have had –- while this witness may
            have had occasion to render his opinion as to whether
            any drug transaction occurred, any such opinion must
            be disregarded by you and should not be considered by
            you in any manner in reaching your ultimate
            determination as to whether any defendant is guilty of

2
  The State noted that one of the detectives testified he did a "field test" on a
number of the items indicating they were contraband.
                                                                           A-2872-18
                                      13
            an offense charged. The ultimate determination of
            whether or not the State has proven a defendant’s guilt
            beyond a reasonable doubt is to be made only by the
            juror[s].

            [(Emphasis added).]

Notably, the court did not identify Rodriguez as an expert during its separate

charge concerning expert witnesses.

      Application of N.J.R.E. 701 and Case Law

      On appeal, defendant maintains he was substantially prejudiced by the

improper admission of the lay opinions of Rodriguez, including the security

officer's assertion that he observed "a drug transaction" on the security footage.

Defendant argues such testimony violates recent case law limiting the State's

presentation of lay opinion from a police officer, particularly State v. McLean,

205 N.J. 438 (2011) and State v. Simms, 224 N.J. 393 (2016).

      In McLean, the Supreme Court announced certain restrictions upon the

ability of prosecutors to present lay opinion testimony from police offi cers who

have not been proffered by the State as expert witnesses. Id. at 460-63. The

Court specifically considered in McLean testimony given by a police officer

who had participated in an investigation that led to the defendant's prosecution

for possession of CDS and possession of CDS with intent to distribute. Id. at

443-47. The officer testified that he had observed the defendant engage in two

                                                                            A-2872-18
                                       14
transactions, in both instances some unidentified item had been exchanged for

money. Id. at 443-44. Over defense counsel's objection, the prosecutor asked

the officer, "[s]o based on your own experience sir, and your own training, what

did you believe happened at that time?" Id. at 446. The trial court permitted the

officer, who had not been qualified as an expert witness, to testify that, based

on his experience, he believed he had observed a drug transaction. Ibid.

      The Court held in McLean that the police officer's statement was

inadmissible as a lay opinion, because it was an expression of a belief in th e

defendant's guilt and because it offered an opinion on matters that were not

beyond the understanding of the jury. Id. at 463; see also N.J.R.E. 701. The

Court ruled that an officer testifying as such a lay or fact witness may not testify

about his belief that a transaction he observed was a narcotics sale. Id. at 461.

"To permit the lay opinion rule to operate in that fashion would be to authorize

every arresting officer to opine on guilt in every case." Ibid.

      The Court further noted in McLean that admissible fact testimony by a

police officer cannot express what the officer "believed," "thought," or

"suspected." Ibid. Only if a police officer is properly qualified as an expert

witness may he or she give testimony explaining the implications of observed




                                                                              A-2872-18
                                        15
behaviors that may be beyond the understanding of an average juror. Id. at 460-

61; see also N.J.R.E. 702,

      As another key aspect of its analysis, the Court concluded in McLean that

the references to the lay witness police officer's "training and experience,

coupled with the request that he testify about his belief as to what had happened,

impermissibly asked for an expert opinion from a witness who had not been

qualified to give one." Id. at 462. Because of that harmful error, the Court

reversed McLean's convictions of the intent-to-distribute offenses, but it left

intact his conviction of two possessory offenses. Id. at 463.

      The Supreme Court further clarified these principles in Simms, 224 N.J.

393, vacating a defendant's convictions and remanding for a new trial. Id. at

409. There a police detective conducting drug surveillance watched as two cars

converged head on.     According to the detective, defendant exited one car,

approached the second, leaned into the passenger window and handed "an

object" to the other individual in exchange for what he believed to be "one bill

of currency." Id. at 397-98. The detective called upon other officers to move

in for a bust because he believed a "C.D.S. transaction was taking place." Id. at

402. When officers approached both vehicles, they found evidence consistent




                                                                            A-2872-18
                                       16
with the crime, including heroin on both persons with matching logos and cash.

Id. at 398.

      At trial in Simms the prosecution called an expert witness on the issue of

narcotics trafficking. In doing so, they posed a hypothetical question that

tracked the facts of the case. At the end of that hypothetical, the expert was

asked: "Based on the facts that I have given you, are you able to form an opinion

as to whether the 13 bags the female possessed, are you able to form an opinion

as to whether the female possessed those 13 bags for personal use or

distribution[?]" Id. at 399. To which the expert responded: Based on the facts

that you've given me, that's consistent with the distribution. Based on those facts,

. . . it appears consistent that the female may have conspired with the male or

conspired with the male to distribute C.D.S. That would be my opinion on it."

Id. at 399-400. There was no objection from defense counsel, no video or other

corroborating evidence was provided, and no apparent curative instruction on

the issue.

      The Supreme Court reiterated in Simms these guiding principles:

              From our evidence rules, we have established guiding
              principles to ensure the proper use of opinion testimony
              in drug cases. Expert testimony is not necessary to tell
              the jury the "obvious" or to resolve issues that the jury
              can figure out on its own. [Nesbitt, 185 N.J. at 514]. In
              other words, "[e]xpert testimony should be limited to

                                                                              A-2872-18
                                        17
             areas that are beyond the understanding of the jury."
             State v. Sowell, 213 N.J. 89, 102 (2013). A prosecutor
             may not "summarize straightforward but disputed
             evidence in the form of a hypothetical and then elicit an
             expert opinion about what happened." Ibid. Such an
             "approach improperly bolsters the State's proofs with
             expert testimony and can usurp the jury's sole
             responsibility to find the facts." Ibid.

             [Id. at 403 (emphasis added).]

The Court further noted in Simms that the prosecution violated McLean by

presenting the testimony of an arresting officer, who related to the jury that the

detective radioed that he was "possibly observing a C.D.S. transaction." 224 N.J.

at 404. However, the Court declined to reach the issue of whether that particular

testimony constituted plain error, because the State's use of the hypothetical was

a "more serious error[]" that "plagued this trial." Ibid.

      Here, as we have already noted, the State acknowledges that the

prosecution erred in presenting to the jury testimony from Rodriguez essentially

narrating the surveillance video and giving his lay opinion that the activities on

the footage appeared to be one or more drug transactions. Yet this admitted

error does not automatically mandate reversal of defendant's conviction and a

new trial.

      Defendant has the burden of showing that this evidential error was "clearly

capable of producing an unjust result." R. 2:10-2. We conclude he has not met

                                                                            A-2872-18
                                       18
that burden. To the contrary, we concur with the State that the error, while

unfortunate, was harmless in light of the strength of the State's other proofs,

particularly the incriminating video itself.

      The application of harmless error principles to a McLean violation is

illustrated by the Supreme Court's very recent January 21, 2021 opinion in State

v. Singh, __ N.J. __ (2021). In that case, all seven justices determined that a

police officer's narration of a surveillance video was improperly presented to

jurors. However, the justices differed on whether that narration amounted to

plain or reversible error, the majority finding that it did not. Slip op. at 4, 13.

The majority consequently affirmed that defendant's conviction.

      Specifically in Singh, the Court considered "whether it was plain error for

the trial court to allow the detective to make two references to 'the defendant' in

narrating the surveillance footage of a robbery for the jury" under N.J.R.E. 701.

Slip op. at 3. There, a gas station attendant testified that a man entered the store

wielding a machete, with his face and hands completely covered, and robbed the

store of its money. After the incident was reported, police officers noticed an

individual in clothes similar to those described by the victim, about a quarter

mile from the gas station. Upon seeing the police, the suspect turned and ran.

One officer caught a brief glimpse of his face, "maybe a second, half a second."


                                                                              A-2872-18
                                        19
Slip op. at 4. The officers pursued him on foot but radioed they "[l]ost sight of

a black male wearing a black hoodie." Ibid.

      Soon after, the police apprehended the defendant, leaning against the

house in dark clothing, sweating and breathing heavily. Ibid. A black sweatshirt

was nearby. When ordered to get on the ground, the defendant responded that

he was "just trying to score some drugs" and refused to comply until he was

wrestled to the ground. Ibid. The defendant had no weapons on him. However,

in the same backyard where he was arrested, police found a sweatshirt, a "Hello

Kitty" cap, a machete, a plastic bag with the robbery proceeds, and a wallet with

CDS in it. Ibid.

      At trial in Singh, the victim and one of the arresting detectives narrated

for the jurors the gas station surveillance footage. During that narration, the

detective noted that the shoes worn by the "suspect" in the video were similar to

the shoes removed from the defendant after his arrest. In addition, he stated

that: “[u]m, we found one glove on him. And he was wearing gloves in the video,

the video that we saw here.” Slip op. at 6. The same detective referenced the

suspect in the video as "defendant" twice during his narration. Slip op. at 7-8,

11. In addition, another arresting officer, who had seen the suspect's face for

"maybe a second," testified and "explicitly identified defendant as the suspect


                                                                           A-2872-18
                                      20
whom he initially chased and observed dropping the machete and plastic bag

full of cash." Slip op. at 6.

      The Court's majority opinion in Singh held that the testimony of the

detective about the similarity between the defendant's shoes and the shoes worn

by the suspect in the video were proper lay opinion testimony under N.J.R.E.

701. Slip op. at 10. The majority further determined that the detective's fleeting

references to the suspect as "defendant" were harmless error. Ibid.

      The Court majority in Singh cited State v. LaBrutto, 114 N.J. 187 (1989).

In LaBrutto, an investigating officer's opinion, derived from his investigation,

about a car's point of impact and which factors may have led to the accident was

admitted into evidence under a predecessor to N.J.R.E. 701.           The Court

explained that in LaBrutto, the officer's opinion was rationally based on his

observations at the scene, and helpful to the jury. The Court rejected the

proposition that the officer's testimony invaded the province of the jury, because

the average juror could determine such information from the officer's

description of physical evidence. Slip op. at 10 (quoting LaBrutto, 114 N.J. at

199-202).

      The Court's majority in Singh reasoned that the passing references to

"defendant" in the video, among the multiple other nouns used to describe the


                                                                            A-2872-18
                                       21
suspect in the footage, were erroneous but not capable of producing an unjust

result. Slip op. at 11. Other circumstantial evidence, such as the defendant's

sweaty "physical state" and his proximity to other evidence when found close

by the crime scene, rendered the opinion references harmless. Slip op. at 11.

      With regard to the officer's comments about defendant's shoes and the

shoes on the suspect in the footage, the majority in Singh reasoned the testimony

satisfied N.J.R.E. 701 for two reasons: (1) the detective had first-hand

knowledge of what the sneakers looked like from being on the scene; (2) because

of his first-hand knowledge, his testimony was helpful to the jury and "never

stated that the sneakers in the surveillance footage were the [defendant's]

sneakers." Slip op. at 11-12. The Court majority noted the jurors were free to

discredit the testimony if they did not agree.

      Three dissenting justices in Singh stated that the defendant's conviction

should be reversed. They noted an objection had been made by trial counsel

regarding the detectives testifying about the surveillance and specifically to the

comments about the shoes, even if not specifically about the "defendant"

comment. Slip op. at 15-16. The dissent concluded the testimony in Singh was

so unduly prejudicial that a reversal was required.




                                                                            A-2872-18
                                       22
      In the present case, we conclude, as did the Singh majority, that the

improper admission of lay opinion narrating and characterizing the events on a

surveillance video does not require automatic reversal of the conviction. The

error, while conceded, was harmless. We reach that conclusion for two primary

reasons.

      First, the surveillance video itself graphically depicts defendant's

participation in hand-to-hand drug dealing. He was immediately arrested, and

numerous packets of heroin were found on his person. When apprehended,

defendant incriminated himself by telling the police, "You got me, I'm just trying

to make some money." 3 Bluntly stated, defendant was caught red-handed.

Given those proofs, the superfluous commentary of Rodriguez could not have

reasonably made a material difference in the juror's direct assessment of guilt.

See State v. Sowell, 224 N.J. 89, 94 (2013) (declining to reverse a conviction,

despite the erroneous admission of lay opinion, where there was overwhelming

evidence of the defendant’s guilt, which included his admission of wrongdoing

and a videotape of the narcotics exchange).




3
  Defendant has not appealed the trial court's pretrial decision denying his
motion to suppress this statement.
                                                                            A-2872-18
                                       23
      Second, as we have pointed out, the trial court issued a cautionary

instruction to the jurors advising the jurors to not be guided by Rodriguez's lay

opinion. We presume the jurors obeyed that limiting instruction. State v. Ross,

218 N.J. 130, 152 (2014). The situation is not comparable to that in State v.

Herbert, 457 N.J. Super. 490, 494-95 (App. Div. 2019), in which we ruled a jury

instruction to ignore testimony about a defendant's gang membershi p was

inadequate to overcome the prejudice from such an inflammatory disclosure.

There was no gang revelation here, nor any equivalent inflammatory reference

that could arouse juror passions.

      In sum, the lay opinion testimony here was admitted in error, but does not

translate into reversible harmful error.

                                           II.

      Little needs to be said about defendant's challenge to his sentence.

Defendant argues that his sentence applying the maximum allowable mandatory-

minimum term is excessive and unwarranted for this offense. He contends that

by applying the maximum parole disqualifier under N.J.S.A. 2C:43-6(b) the trial

judge erroneously took into account only aggravating factors that were

defendant-specific, rather than those that aggravated the offense itself.




                                                                            A-2872-18
                                       24
      As support for his position, defendant argues that this court should apply

a recommendation made by the Sentencing Commission advising that

mandatory minimum sentences for non-violent drug crimes be eliminated. See

New Jersey Criminal Sentencing and Disposition Commission, Annual Report

(Nov. 2019) (hereinafter "The Annual Report"), summary of recommendations.

      In reviewing a sentencing determination by a trial court, the standard is

highly deferential. See State v. Roth, 95 N.J. 334, 365 (1984) (determining

appellate courts may not substitute their judgment for that of the sentencing

court, unless the application of the sentencing guidelines to the facts makes the

sentence "clearly unreasonable so as to shock the judicial conscience").

      As our Supreme Court has made clear, "'when [trial judges] exercise

discretion in accordance with the principles set forth in the Code [of Criminal

Justice] and defined by [the Court] . . ., they need fear no second-guessing.'"

State v. Bieniek, 200 N.J. 601, 607-08 (2010) (quoting State v. Ghertler, 114

N.J. 383, 384-85 (1989)). Once the trial court has balanced the aggravating and

mitigating factors set forth in N.J.S.A. 2C:44-1(a) and -1(b), it "may impose a

term within the permissible range for the offense." Id. at 608.

      On October 19, 2020, the Legislature passed, and the Governor signed

into law, three bills that codify recommendations five, seven and eight of The


                                                                           A-2872-18
                                      25
Annual Report. L. 2020, c. 106; L. 2020, c. 109; L. 2020, c. 110. See also

Governor Murphy Signs Sentencing Reform Legislation (Oct. 19, 2020),

https://nj.gov/governor/news (hereinafter "The Governor's Press Release"). In

turn, those recommendations were: recommendation five, "Create a New

Mitigating Sentencing factor for youth"; recommendation seven "Create a

Program, Called 'Compassionate Release,' that Replaces the Existing Medical

Parole Statute for End-Of-Life Inmates"; and, recommendation eight "Reinvest

Cost-Savings from Reductions in the Prison Population Arising from These

Reforms into Recidivism Reduction and, to the Extent Available, Other Crime

Prevention Programs." The Annual Report at 26, 30, 33.                Notably,

recommendation one, to "Eliminate Mandatory Minimum Sentences for Non-

Violent Drug Crimes," was not among those adopted by the Legislature. Hence,

the policy recommendation is of no legal consequence here.

      At sentencing in this case, the trial court appropriately considered a

number of factors, including defendant's prior offense record. That record

included a carjacking in 1994, and a 2009 offense of possession with intent to

distribute CDS within 500 feet of public property. It was also noted that over

the past thirty years, defendant had served twelve years in prison. As well, it

was noted that the State did not move for an extended term. Despite this, the


                                                                         A-2872-18
                                     26
State argued for the "higher range" of sentencing based on his prior history and

the overwhelming evidence in this case.

      In making his final determination, the sentencing judge noted that not only

did defendant have multiple adult convictions, by the age of forty-four, but he

also had twenty-four juvenile adjudications against him for various offenses and

had been committed to multiple juvenile facilities, one of which he escaped

from. In addition, the judge noted that aside from his now "sixth, seventh and

eighth" indictable convictions, defendant had been arrested fifteen known times

as an adult in New Jersey and Ohio and had previously violated parole .

      Moreover, the trial judge noted that defendant had "five other pending

cases before this court" "three of which allege CDS related crimes." In addition,

in finding that no mitigating factors applied, the judge noted that the video

evidence showed defendant was dealing drugs "right on top of small children,

little boys and girls going to school with their backpacks on. Little pink coats

walking right in front of you."

      Given these circumstances, we readily conclude the trial court did not

misapply its discretion or the governing law in imposing, after appropriate

mergers, the maximum sentence for defendant's conviction.




                                                                           A-2872-18
                                      27
      All other points and sub-points raised on this appeal lack sufficient merit

to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-2872-18
                                      28